                       Case 4:18-cv-00167-WTM-CLR Document 159 Filed 03/31/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  JOHN RAUBACK,

                                        Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                      CV418-167
                                            V.                                   CASE NUMBER:
                  CITY OF SAVANNAH, SAVANNAH
                  AIRPORT COMMISSION, and GREG
                  KELLY, in his individual and
                  official capacities,

                                       Defendants.



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated March 30, 2021, Defendant City of Savannah and

                    Savannah Airport Commissions' motions for summary judgment are Granted. Plaintiff's state law

                    claims brought under the Georgia Whistleblower Act are Dismissed without prejudice. This case

                    stands Closed.




             March 31, 2021                                                    John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
